Citation Nr: 0308362	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  01-06 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Buffalo Regional Processing 
Center in Buffalo, New York


THE ISSUE

Entitlement to Chapter 35, Survivors' and Dependents 
Educational Assistance, earlier than January 14, 1999. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.  The appellants are the veteran's children.       

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Buffalo 
Regional Processing Center (RO),  Department of Veterans 
Affairs (VA) which denied entitlement to Chapter 35, 
Survivors' and Dependents Educational Assistance, earlier 
than January 14, 1999.       


REMAND

First, a remand is required because it is unclear whether the 
appellants were afforded their right to representation during 
all stages of this appeal.  The New York State Division of 
Veterans' Affairs has submitted statements and argument in 
support of the appellants' appeal.  However, the veteran has 
appointed the New York State Division of Veterans' Affairs as 
his representative.  There is no indication in the claims 
folder that the appellants have appointed the New York State 
Division of Veterans' Affairs as their representative.  

VA regulations provide that an appellant will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person."  38 C.F.R. § 20.600 (2002).  The RO should advise 
the appellants of their right to representation in this 
matter.  If the appellants appoint a representative, the RO 
is to give the representative an opportunity to execute a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, prior to certification of the appeal to the Board.   

With their June 2001 substantive appeals, the appellants 
indicated that they wanted to appear for a "Travel Board" 
hearing at a local VA office before a member of the Board.  
Review of the record reveals that the veteran, on behalf of 
the appellants, was afforded a hearing before the RO in July 
2002.  There is no indication that the appellants were 
afforded a hearing before the Board or that they withdrew 
their hearing request.  Pursuant to 38 C.F.R. § 20.700 
(2002), a hearing on appeal will be granted if an appellant, 
or an appellant's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002). 

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following 
actions: 

1.  The RO should advise the appellants 
of their right to representation and the 
request the appellants to clarify if they 
desire representation.  If the appellants 
appoint a representative, the RO is to 
give the representative an opportunity to 
execute a VA Form 646, Statement of 
Accredited Representative in Appealed 
Case, prior to certification of the 
appeal to the Board

2.  The RO should schedule the appellants 
for a "Travel Board" hearing following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2002).


The appellants has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



